DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 21 and 28 are objected to because of the following informalities: 
In claim 15, line 3, it is suggested that “one or more of the one or more” be replaced with “the one or more”.
In claim 21, line 6, it is suggested that “sub-band group” be replaced with “sub-band group.”.
In claim 28, line 3, it is suggested that “one or more of the one or more” be replaced with “the one or more”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faxer et al. (US 2018/0262246 A1).
Consider claims 1, 16, 29 and 30:
Faxer discloses a method for wireless communications at a user equipment (UE) (see Fig. 6 and paragraph 0124, where Faxer describes a wireless communication network that includes a network node 14 and a wireless device 16; see Fig. 8-16, where Faxer describes that the network node 14 and the wireless device 16 each comprises a processor and a memory that contains instructions), comprising: 
determining a set of beams for reporting feedback according to a beam combination codebook for precoding by a base station (see paragraph 0035, where Faxer describes that the wireless device determines a first beam and a second beam for reporting a precoder to the network node, the precoder is determined from a codebook);
generating, for a beam of the set of beams, a first set of bits indicating an absolute phase value for a first sub-band of a sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes a sub-band with frequency fi  where i = 1, 2, …, M for M sub-bands, the phase of sub-band fi for beam k is represented by αk(fi), the phase of the first sub-band f1 is encoded using 3 bits; see paragraph 0122, where Faxer describes that the phase for the first sub-band is an absolute phase), 
wherein the sub-band group comprises the first sub-band and one or more additional sub-bands (see paragraph 0160, where Faxer describes that there are M sub-bands); 
generating a second set of bits indicating differential phase values for the one or more additional sub-bands of the sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes phase differences between adjacent sub-bands are represented by Δαk(fi)= αk(fi)- αk(fi-1), and phase difference Δαk(f2)= αk(f2)- αk(f1) is encoded using 2 bits); and 
transmitting, to the base station, an indication of the first set of bits and the second set of bits (see paragraph 0160, TABLE 3, where Faxer describes that phase of the first sub-band and phase differences between adjacent sub-bands are encoded and fed back to the network node 14, the phase of the first sub-band is encoded using 3 bits, and the phase difference between adjacent sub-bands is encoded using 2 bits).
Consider claims 2 and 17: 
Faxer discloses the invention of claims 1 and 26 above. Faxer discloses: the second set of bits comprises, for each sub-band of the one or more additional sub-bands, one bit indicating whether to increase or decrease a reference phase value by a differential phase value to determine a phase value for the each sub-band (see paragraph 0161, where Faxer describes that the phase αk(fi) of each sub-band can be restored at the network node 14 after receiving the feedback: αk(fi)= Δαk(fi)+ αk(fi-1), i=2, …, M).
Consider claims 3 and 18: 
Faxer discloses the invention of claims 2 and 17 above. Faxer discloses: generating a third set of bits indicating the differential phase value; and transmitting, to the base station, an indication of the third set of bits (see paragraph 0160 and TABLE 3, where Faxer describes phase differences between adjacent sub-bands are represented by Δαk(fM)= αk(fM)- αk(fM-1), and phase difference Δαk(fM)= αk(fM)- αk(fM-1) is encoded using 2 bits).
Consider claims 4 and 19: 
Faxer discloses the method of claims 2 and 17 above. Faxer discloses: the reference phase value comprises the absolute phase value for the first sub-band (see paragraph 0160 and TABLE 3, where Faxer describes that the phase differences use the phase of the first sub-band, i.e., αk(f1), as starting phase).
Consider claims 5 and 20: 
Faxer discloses the invention of claims 2 and 17 above. Faxer discloses: the reference phase value comprises a phase value for a preceding sub-band or a subsequent sub-band in the sub-band group according to an order of sub-band indices for the sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes a sub-band with frequency fi  where index i = 1, 2, …, M for M sub-bands, the phase of sub-band fi for beam k is represented by αk(fi)).
Consider claims 6 and 21: 
Faxer discloses the invention of claims 2 and 17 above. Faxer discloses: for a first subset of the one or more additional sub-bands, the reference phase value comprises a phase value for a preceding sub-band in the sub-band group according to an order of sub-band indices for sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes Δαk(f2)= αk(f2)- αk(f1)) and, for a second subset of the one or more additional sub-bands, the reference phase value comprises a phase value for a subsequent sub-band in the sub-band group according to the order of the sub-band indices for the sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes Δαk(fM)= αk(fM)- αk(fM-1)).
Consider claims 7 and 22: 
Faxer discloses the invention of claims 2 and 17 above. Faxer discloses: transmitting, to the base station, an indication of whether the reference phase value comprises the absolute phase value for the first sub-band or a phase value for an adjacent sub-band in the sub-band group (see paragraph 0160 and TABLE 3, where Faxer describes using 3 bits to encode the reference phase of the first sub-band, and using 2 bits to encode the phase of an adjacent sub-band, and the bits are fed back to the network node 14).
Consider claims 8 and 23: 
Faxer discloses the invention of claims 1 and 16 above. Faxer discloses: generating one or more additional first sets of bits indicating additional absolute phase values for first sub-bands of one or more additional sub-band groups of a plurality of sub-band groups (see paragraph 0122, where Faxer describes generating greater number of bits to encode the absolute phase of each sub-band); generating one or more additional second sets of bits indicating differential phase values for additional sub-bands of the one or more additional sub-band groups of the plurality of sub-band groups (see paragraph 0122, where Faxer describes generating less number of bits to encode phase differences between adjacent sub-bands); and transmitting, to the base station, an indication of the one or more additional first sets of bits and the one or more additional second sets of bits (see paragraph 0123, where Faxer describes transmitting the bits to the network node to maintain the same or to decrease the feedback overhead ).
Consider claims 9 and 24: 
Faxer discloses the invention of claims 8 and 23 above. Faxer discloses: transmitting, to the base station, an indication of a number of sub-band groups in the plurality of sub-band groups (see paragraph 0019, where Faxer describes that the wireless device transmits the number of sub-bands to the network node as a feedback).
Consider claims 11 and 26: 
Faxer discloses the invention of claims 8 and 23 above. Faxer discloses: a number of sub-band groups in the plurality of sub-band groups is configured by the base station (see paragraph 0057, where Faxer describes that the network node is configured to transmit the frequency granularities to the wireless device, and the frequency granularity is a multiple of a sub-band size).
Consider claim 12:
Faxer discloses the method of claim 8 above. Faxer discloses: calculating a set of phase values for a set of resource blocks corresponding to a frequency region (see paragraph 0144, where Faxer describes calculating a phase corresponding to beam i which is used for Gi  consecutive Physical Resource Blocks (PRBs) in frequency); calculating differences in the phase values for resource blocks in the set of resource blocks (see paragraph 0162, where Faxer describes calculating the phase difference between adjacent sub-bands; see paragraph 0017, where Faxer describes that each sub-band consists of a fixed number of Physical Resource Blocks (PRBs)); and selecting a number of sub-band groups in the plurality of sub-band groups based at least in part on the calculated differences in the phase values and a phase difference threshold (see paragraph 0122, where Faxer describes that sub-bands are selected such that the phase difference over sub-bands is within 180 degrees).
Consider claim 13:
Faxer discloses the method of claim 1 above. Faxer discloses: transmitting, to the base station, an indication of whether a frequency domain granularity for phase feedback is smaller than a frequency domain granularity for amplitude feedback (see paragraph 0035, where Faxer describes that the wireless device transmits a report to the network node, in which the second frequency-granularity is greater than the first frequency-granularity, the first frequency-granularity corresponds to a first beam phase parameter, and the second frequency-granularity corresponds to a second beam phase parameter; see paragraph 0194, where Faxer describes that the frequency-granularity is based on beam strength).
Consider claims 14 and 27:
Faxer discloses the invention of claims 1 and 17 above. Faxer discloses: the first sub-band is a lowest frequency sub-band of the sub-band group or a highest frequency sub-band of the sub-band group (see paragraph 0160, where Faxer describes that the sub-bands are indexed by i=1, 2, 3, …, M, and M is the total number of sub-bands, the first sub-band is a sub-band with index i=1; see Fig. 2 and paragraph 0017, where Faxer describes that sub-bands are arranged one after another).
Consider claims 15 and 28: 
Faxer discloses the invention of claims 1 and 17 above. Faxer discloses: the first sub-band is subsequent to a first subset of the one or more additional sub-bands according to an order of sub-band indices for the sub-band group, and wherein a second subset of one or more of the one or more additional sub-bands are subsequent to the first sub-band according to the order of the sub-band indices for sub-band group, and wherein a difference between a number of sub-bands in the first subset and a number of sub-bands in the second subset is no more than one (see paragraph 0160, where Faxer describes that when 3 bits are used for encoding the phase of one sub-band, only 2 bits would be needed for encoding the phases for rest of the sub-bands, therefore, any sub-band can be selected as the sub-band whose phase will be encoded using 3 bits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. (US 2018/0262246 A1), as applied to claims 9 and 24 above, and further in view of Chun et al. (US 9,178,679 B2).
Consider claims 10 and 25:
	Faxer discloses the invention of claims 9 and 24 above. Faxer does not specifically disclose: a bit field indicating either one sub-band group or a plurality of sub-band groups, wherein a sub-band group size of the plurality of sub-band groups relative to a bandwidth part size is based at least in part on a value of the bit field.
	Chun teaches: a bit field indicating either one sub-band group or a plurality of sub-band groups, wherein a sub-band group size of the plurality of sub-band groups relative to a bandwidth part size is based at least in part on a value of the bit field (see col. 28, lines 45-67 and col. 29, lines 1-6, where Chun describes a user equipment that transmits a bitmap representing selected sub-bands to a base station, a bit value of “1” represents a selected sub-band among a plurality of sub-bands, and a bit value of “0” represents a unselected sub-band among the plurality of sub-bands).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a bit field indicating either one sub-band group or a plurality of sub-band groups, wherein a sub-band group size of the plurality of sub-band groups relative to a bandwidth part size is based at least in part on a value of the bit field, as taught by Chun to modify the method of Faxer in order to efficiently feed a sub-band index back, as discussed by Chun (see col. 2, lines 25-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631